Case 8:20-cv-01101-DOC-KES _ Document 10: Filed 07/22/20, .Page lof 2 Page ID #:41

FOS-01 $

Tora ARTY mig oSn ear .

— MANNING LAW APC.
20062 SW Birch St, Ste 200
Newport Beach. cA 92660.

TELEPHONE NO: 949. 200-8755 FAX NO, {Opional)
E-MAK. ADORESS fOptional):
ATTORNEY FOR jramey: Plaintiff Perla Maneno, 2 an n individu

 

 

‘ vue) STATS pistucr cover

t .
BRANCH NAME: CENTRAL DISTRICT OF CALIFORNIA —— a .

PLAINTIFF/PETITIONER: Porla Maeeno an individual en 8 | CASE NUMBER:

 

DEFENDANT/RESPONDENT: Kareems Falafel Ine a.California cornoration :

 

| Ret Neer Fie io:

PROOF OF SERVICE OF SUMMONS CN TY ROD oto. AO.

 

 

 

 

  
   

(Separate proot of seivice i is required: fore ach pally served, é)
1. At the time of service | was at least 18 years of ag yand not a arty: to this Botiol
2. | served copies of

     

3. summons

b. _compiaint

c. co Alternative ‘Dispute Resolution (ADR) package

a. Civil Case Cover. Sheat (served in complex eases only)

° tJ crose-camplaint Certification and, Notice of Intereste Parties; Notice 10 Parties of Court Directed ADR Program,
f other. (specify documents): ‘Notice of Case Assienment, Init i ey

  

 

it dine Order

Lad
o

- Patty: served (specify. name of party as shown: On: 1 documents. ved)
Kareems Falafel Inca California corporation PS

 
 
 
 

b. (77) Person (other thanihe. party in item 22) soved on behalf ofan entity ‘as an authorized agent {avid r
under item Sb.on whom: “substi Wied Si @ ‘named in ftom 3a):

Kareem Hawan- Agerit for Service.

4. where the-pal
Adlirnss hore hep ay anae sere veto oac -

5. | served the paity (cheek properbox) — So,
a. [__] by persona. Service. | personally: delivered the documents. listed in tem: 21
receive service of process: for the party (4) on. (dale):

o TI by subtitited nt earvten, Gn ne) ae me

  
 
 
   
 
 

/ 9F person euthorized to

 

| (home) a competent me
place of abode ofthe. mF

(Physica addr

(3) co

    

2

 
 
 
  
  

(date): Te ,
®C] Tattach a dectaratio

 

cerca ~ PROOF OF SERVIC OF St Tae On ete SH

POS-010 TRey, January's, 2007]

4 G: we ev Oa Doce \ctec

Tt
Case 8:20-cv-01101-DOC-KES Document 10 Filed 07/22/20 : Page 2 of 2 Page ID #:42

 

PLAINTIF PETITIONER: Perla Mageno. aneviial

fre

 

[ease NUMBER.

: Wn- ato POC MES

 

 

DEFENDANT/RESPONDENT: Kareems Falafel inca a 2 Califor cornération

5 oa CC] by mall ane acknowledgment of receipt of service, ‘}malled the. documents listed i in item 2 to the party, to the

addreas shown in item 4, bye Rtstolans mail, postage, prepaid, -
(1) on (date):

 
 

£2). from (city) fo

(3) [7] with two copies of the Notice and Acknowledgment of Receipt nd 8 postage paid fetum envelope addressed

tome. (Attach completed Notice and Acknows
(4) [7] to an address outside California with. retum f

d. [™"] by other means (specily means of service and aatoning code @ section):

Cc Additional page describing se rice attached

6. The “Notica to the Person Served" (on the. summons) was completed a8. follows:
a. as.an individual defendant, -

b, ag ine. person sued under the fictitious n name. oF (onc.
& = as. Occupatit,
On ‘behail of (specify): Kareems Falafel Ine: a California corporation |
under the. following ode: of Civil Procedure section: .
[7] 418.10 (compotation) .
[I 416.26 (defunct corporation)
CG 416.30 {joint stock cor ssociatio:
416.40 {association or Partnership)
oo 418.50 (public ret. oe

7. Persen who served | Papers

Name: Adriana M Achuearro

Address: 2399 E. Orangewood Ave #530. Anaheim, CA 92806
Telephone number. 949-305-9108
The fee for service was: § 59 a

lam:

() ["] nota fegistered Catton, process server.
(2) ["""] exempt from registre inder Bu

(3) [4] a registered Call me c
(i) owner
Gi). Registration No. ‘2898 |
(i) County: Oranes. ,

 

aii

  

 

Chass

   

 

eo ange

 
    
 

 

 

 
  
  

: requested. (Code ow, Proc, $418.40.)

     

8 and Prolesins Cove ston Peabo).

loyee w Independent con racer aS

$415.30)

(business Sroarization, form unknown)

 

8. | declare under penalty of perury oe teneet See non thal the foregoi Wg is true and correct,

or

9. [7 lama California. sheriff 0 or. marshal and d certily that he foregoing is te and orre;

Date: 7/9/2029

Adriana M Achuearro Se “ > ms " | :

(NAME OF PERSON WHO SERVED PAPERSISHERIFF OF MARSHAL)

  

 

POB-O10 (Rev. January 4, 2007]

 

PROOF OF SERVI cine

| Rage 2092
